Citation Nr: 0109981	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  99-18 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for chronic bronchitis, 
currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs.  The veteran testified at a Board video 
conference hearing in April 2000.  The case was previously 
before the Board and was remanded for further development in 
July 2000. 


FINDING OF FACT

The positive evidence is in a state of approximate balance 
with the negative evidence on the question of whether the 
veteran's service-connected chronic bronchitis is manifested 
by a pulmonary function test FEV-1 reading which more nearly 
approximates a reading of less than 40 percent of predicted 
value.


CONCLUSION OF LAW

The criteria for entitlement to a 100 percent rating for 
service-connected chronic bronchitis have been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.7, 4.96-4.97, Diagnostic Code 6600 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board observes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This newly enacted legislation provides, among other things, 
for VA assistance to claimants under certain circumstances.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  After 
reviewing the record in this case, the Board believes that 
there has been substantial compliance with all 
notice/assistance provisions of this new law.  Moreover, to 
the extent that any proposed regulations may impact on the 
veteran's claim the Board further finds that there is no 
prejudice to the veteran by proceeding with appellate review 
in light of the following decision. 

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to rate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected disability, currently rated 
as 60 percent disabling and described for rating purposes as 
chronic bronchitis, is rated under the diagnostic criteria 
set forth in Diagnostic Code 6600.  Under both DC 6600, the 
next higher rating is 100 percent.  For a 100 rating, 
pulmonary function tests must show FEV-1  of less than 40 
percent of predicted value, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) of less than 40 percent of predicted value, or; 
DLCO (SB) of less than 40 percent of predicted value, or; 
maximum exercise capacity of less than 15 
milligram/kilogram/per minute oxygen consumption (with 
cardiac or respiratory limitation), or; the medical evidence 
must show cor pulmonale (right heart failure), or; right 
ventricular hypertrophy, or; pulmonary hypertension (shown by 
Echo or cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient oxygen therapy.

The Board first notes that after special VA examination in 
September 2000, the examiner concluded that the veteran did 
not suffer from right ventricular hypertrophy, pulmonary 
hypertension or cor pulmonale.  Further, the examiner noted 
that there were no documented episodes of acute respiratory 
failure and that the veteran did not require supplemental 
oxygen therapy.  Accordingly, there is no basis for 
entitlement to a 100 percent rating based on these findings.  
Moreover, it appears from the record that the reported FEV-
1/FVC readings have all been in excess of 40 percent.  In 
this regard, it appears that ratio readings of 56 percent, 53 
percent and 50 percent were recorded after pulmonary function 
tests in June 2000, August 1998, and October 1996.  

The Board notes that a FEV-1 reading of 41.5 percent of 
predicted value was reported after the June 2000 pulmonary 
function tests.  This test result on its own is not a basis 
for finding that the criteria for a 100 percent rating have 
been met since a reading of less than 40 percent is required.  
However, it appears that a pulmonary function test conducted 
in May 1999 may arguably be interpreted as showing a FEV-1 
reading of less than 40 percent.  Specifically, a FEV-1 of 
1.41 was reported in May 1999.  The report of that test does 
not appear to set forth the predicted value.  However, the 
Board notes that the FEV-1 predicted value at the time of an 
October 1996 test was reported to be 3.70, and a predicted 
value of 3.71 was reported at the time of the June 2000 test.  
If the Board assumes that a predicted value of 3.71 was also 
appropriate in May 1999, then the reported FEV-1 reading of 
1.41 would be approximately 38 percent of the predicted 
value.  

After viewing the apparent reading of an FEV-1 of 38 percent 
in May 1999 together with the June 2000 reading of 41.5 
percent of predicted value, the Board believes that the test 
findings raise a reasonable doubt as to whether or not the 
veteran's service-connected disability more nearly 
approximates the criteria for a 100 percent rating.  As a 
general matter, the Board would be hesitant to deviate from 
the established criteria which are set forth in the 
applicable regulation with specific reference to test 
findings.  Under most circumstances, the rating to be 
assigned would be derived by a mechanical application of the 
rating schedule to the special test results.  See generally 
Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) 
(addressing the method of assigning ratings in hearing loss 
cases).  However, the May 1999 pulmonary test results in this 
case do not appear to have been reported in such a manner so 
as to clearly show how the FEV-1 result compared with the 
predicted value.  While recognizing that interpretation of 
such test scores requires medical knowledge and training 
which the Board does not have, the Board believes it 
appropriate, in a case such as this, to attempt to estimate 
or infer the FEV-1 finding as a percent of predicted value by 
reference to other reported test results rather than further 
delay appellate review for additional testing.  

In reaching this determination, the Board has favorably 
applied the provisions of 38 U.S.C.A. § 5107(b) (West 1991) 
as amended by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107).  


ORDER

Entitlement to a 100 percent rating for service-connected 
chronic bronchitis is warranted.  To this extent, the appeal 
is granted.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

